Exhibit 10.1

BG MEDICINE, INC.

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

July 14, 2015

Reference is hereby made to that certain Securities Purchase Agreement (the
“Purchase Agreement”), dated as of May 12, 2015, by and among BG Medicine, Inc.
(the “Company”) and the purchasers named therein (the “Purchasers”). Capitalized
terms used and not defined herein shall have the meanings given to them in the
Purchase Agreement.

WHEREAS, Section 2.2(b) of the Purchase Agreement provides that the Second
Closing shall occur within three Business Days of the Required Stockholder Vote
authorizing the sale of the Shares by the Company to the Purchasers (the “Second
Closing Date Condition”);

WHEREAS, Section 12.12 of the Purchase Agreement provides that the terms of the
Purchase Agreement may be waived or modified upon the written consent of the
Company and the Required Holders;

WHEREAS, the undersigned Purchasers constitute the Required Holders; and

WHEREAS, the undersigned Purchasers desire to amend the Second Closing Date
Condition on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchasers agree as follows:

1. Amendment of Second Closing Date. The Company and the Required Holders hereby
agree that the last sentence of Section 2.2(b) is hereby amended and restated in
its entirety to read as follows:

“Notwithstanding the foregoing, the Second Closing shall occur within five
(5) Business Days of the Required Stockholder Vote authorizing the Second
Closing and the sale of the Shares by the Company to the Purchasers contemplated
by this Agreement.”

2. Amendment to Annex A. The Company and the Required Holders hereby agree that
Annex A to the Purchase Agreement is hereby amended and restated in its entirety
to read as follows:



--------------------------------------------------------------------------------

“Annex A

 

Purchaser Name

   Initial Closing
- Principal
Amount of
Note      Second Closing
- Number of
Shares of
Series A
Preferred
Stock Issuable
Upon
Conversion of
Notes      Second Closing
- Aggregate
Purchase Price      Second
Closing -
Number of
Shares of
Series A
Preferred
Stock
Purchased
at the
Purchase
Price of
$1.7003
Per Share      Total
Number
of Shares
of Series
A
Preferred
Stock
Issued at
Second
Closing  

Applied Genomic Technology Capital Fund, L.P.

   $ 308,487.65         183,971       $ 1,233,950.22         725,725        
909,696   

AGTC Advisors Fund, L.P.

   $ 22,726.86         13,553       $ 90,906.54         53,465         67,018   

Flagship Ventures Fund 2007, L.P.

   $ 168,785.49         100,657       $ 675,141.53         397,072        
497,729      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

$ 500,000.00      298,181    $ 1,999,998.29      1,176,262      1,474,443      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Company Wire Instructions:

Bank Name:

Address:

Bank ABA Routing No.:

Account Name: BG Medicine, Inc.

Account No.:

SWIFT / BIC CODE -

Special Instructions: ”

3. Effect of this Amendment. Except as specifically set forth herein, each term
and condition of the Purchase Agreement shall continue in full force and effect.

4. Counterparts; Facsimile Signatures. This First Amendment to Securities
Purchase Agreement (this “Amendment”) may be executed or consented to in
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile or electronically and, upon such delivery,
the facsimile or electronically transmitted signature will be deemed to have the
same effect as if the original signature had been delivered to the other party.
This Amendment shall be governed by and construed in accordance with the General

 

2



--------------------------------------------------------------------------------

Corporation Law of the State of Delaware as to matters within the scope thereof,
and, as to all other matters, in accordance with the internal laws of the
Commonwealth of Massachusetts (without reference to the conflicts of law
provisions thereof that would require the application of laws of any other
jurisdiction).

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

COMPANY: BG MEDICINE, INC. By:

/s/ Paul R. Sohmer, M.D.

Name: Paul R. Sohmer, M.D. Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

PURCHASERS: APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.; AGTC ADVISORS FUND,
L.P. Each by its General Partner, AGTC Partners, L.P. By its General Partner,
NewcoGen Group Inc. By:

/s/ Noubar B. Afeyan, Ph.D.

Name: Noubar B. Afeyan, Ph.D. Title: President FLAGSHIP VENTURES FUND 2007, L.P.
By its General Partner Flagship Ventures Fund 2007 General Partner LLC By:

/s/ Noubar B. Afeyan, Ph.D.

Name: Noubar B. Afeyan, Ph.D. Title: Manager